CLD-021                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 14-2699
                                       ___________

                                ALEC DEVON KREIDER,
                                             Appellant

                                             v.

 PHILHAVEN ADOLESCENT INPATIENT TREATMENT CENTER; PHILIP HESS;
     NANCY LAUDERMILCH; FRANCIS SPARROW; RICHARD KOCHER
               ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                               (D.C. Civil No. 13-cv-07242)
                      District Judge: Honorable Timothy J. Savage
                      ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  October 30, 2014
       Before: FUENTES, GREENAWAY, JR. and VANASKIE, Circuit Judges

                           (Opinion filed: November 14, 2014)
                                        _________

                                        OPINION*
                                        _________


* This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

        Alec Devon Kreider, proceeding pro se and in forma pauperis, appeals from an

order of the District Court dismissing his complaint for failure to state a claim. For the

following reasons, we will summarily affirm.

                                                         I.

        The allegations in this case arise out of Kreider’s involuntary commitment as a

juvenile at the Philhaven Adolescent Inpatient Treatment facility in June 2007. Kreider

alleges that during a therapy session on June 11, 2007, Nancy Laudermilch “strongly

advised” Kreider to divulge the contents of his “confidential therapeutic journal” to

family members at a family therapy session scheduled the next day. At the therapy

session, Laudermilch advised Kreider’s parents that if they did not report the contents of

the journal to police within 24 hours, she would do so. Kreider alleges that “[t]hereafter”

the journal and “other confidential recordings” were provided to the Manheim Township

Police Department, and that on June 15, 2007, the rest of his “personal effects and

papers” were confiscated and given to the police.

        On December 9, 2013,1 Kreider filed a complaint pursuant to 42 U.S.C. § 1983

claiming violations of the Fourth and Fourteenth Amendments and “Pennsylvania’s

Mental and Disabilities Health Act.” The District Court granted the defendants’ motion

to dismiss, agreeing that Kreider’s constitutional claims were barred by the applicable



1
 We note that Kreider’s complaint was dated December 4, 2013. While the District Court declined to apply the
prisoner mailbox rule, the extra five days allowed by the rule would not have impacted the timing in this case.

                                                         2
statute of limitations, and declined to decide the state law claim, noting that, even if it

were to exercise supplemental jurisdiction, the state law claim was also time-barred.

                                              II.

       We have jurisdiction under 28 U.S.C. § 1291 and exercise plenary review over the

District Court’s dismissal of the federal claims. Lake v. Arnold, 232 F.3d 360, 365 (3d

Cir. 2000) (citations omitted). We review the District Court’s exercise of supplemental

jurisdiction for abuse of discretion. De Ascencio v. Tyson foods, Inc., 342 F.3d 301, 311

(3d Cir. 2003). We may summarily affirm the decision of the District Court if no

substantial question is presented on appeal. See L.A.R. 27.4; I.O.P. 10.6.

                                              III.

       Unless inconsistent with federal law, state law governs the statute of limitations

and whether the limitations period should be tolled. Dique v. N.J. State Police, 603 F.3d
181, 185 (3d Cir. 2010). Federal law governs the date of accrual. Wallace v. Kato, 549
U.S. 384, 388 (2007). A claim accrues “when the plaintiff has a complete and present

cause of action, that is, when the plaintiff can file suit and obtain relief.” Id. (internal

quotation marks and citations omitted).

       The statute of limitations for a § 1983 claim arising in Pennsylvania is two years.

See Kach v. Hose, 589 F.3d 626, 634 (3d Cir. 2009). Under Pennsylvania law, the statute

of limitations may be tolled until the plaintiff reaches eighteen years of age. See 42 Pa.

Cons. Stat. Ann. § 5533(b)(1). It may also be tolled by the discovery rule, which applies

when “a plaintiff is unable, ‘despite the exercise of due diligence, to know of the injury or

                                               3
its cause.’” Mest v. Cabot Corp., 449 F.3d 502, 510 (3d Cir. 2006) (quoting Pocono Int’l

Raceway v. Pocono Produce, Inc. 468 A.2d 468, 471 (Pa. 1983)) (emphasis in original).

The focus of the discovery rule is “not on the plaintiff’s actual knowledge, but rather on

whether the knowledge was known, or through the exercise of diligence, knowable to the

plaintiff.” Mest, 449 F.3d at 511 (internal citations and quotations omitted).

       The District Court properly determined that Kreider’s complaint, filed on

December 9, 2013, was barred by the applicable two year statute of limitations. Kreider

alleges that the defendants disclosed his medical records to law enforcement as early as

June 13, 2007, 24 hours after the June 12, 2007 family therapy session, and as late as

June 15, 2007, when the defendants confiscated the remainder of his “personal effects

and papers.” His cause of action, therefore, accrued sometime in this three day period, at

the moment when his personal papers and medical information were first allegedly

illegally turned over to law enforcement. See Wallace, 549 U.S. at 388. However,

because Kreider was a minor at the time, the statute of limitations tolled until his 18th

birthday on February 4, 2009. Kreider v. Philhaven Adolescent Inpatient Treatment

Center, No. 13-7242, 2014 WL 1395061, at *2 n.13 (E.D. Pa. April 9, 2014) (taking

judicial notice that Kreider’s date of birth is February 4, 1991). Thus, Kreider had until

February 4, 2011 to file his complaint.

       The statute of limitations cannot be tolled under Pennsylvania’s discovery rule as

Kreider’s complaint indicates that he knew of the alleged confiscation and disclosure of

his personal papers and medical information to law enforcement at the time that it

                                              4
occurred. Mest, 449 F.3d at 510. Had Kreider exercised due diligence in pursuing his

claims, he could have filed a complaint long before the expiration of the statute of

limitations on February 4, 2011. In response to the motion to dismiss, Kreider argued

that his “sever[e] mental defects” should have excused his failure to diligently pursue his

claims; however, Pennsylvania does not toll the statute of limitations for mental

incompetence. See 42 Pa. Cons. Stat. Ann. § 5533(a); see also A. McD. v. Rosen, 621
A.2d 128, 131 (Pa. Super. 1993) (reasoning that including “plaintiff’s mental incapacity

as a factor to be considered in determining the reasonableness of plaintiff’s diligence runs

counter to [the reasonable person standard]”) (internal quotations and citations omitted).

       The District Court properly dismissed Kreider’s § 1983 claims as time-barred.

Because no federal claims remained, the District Court did not abuse its discretion in

declining to entertain Kreider’s state law claim. See 28 U.S.C. § 1367(c)(3).

       District Courts are required to grant leave to amend complaints vulnerable to Rule

12(b)(6) dismissals, unless such amendment would be futile. Grayson v. Mayview State

Hosp., 293 F.3d 103, 108 (3d Cir. 2002). For the reasons set forth above, any

amendment would have been futile.

                                            IV.

       We conclude that this appeal presents no substantial question, and we will affirm

the judgment of the District Court.




                                             5